      Case: 1:18-cr-00691-JRA Doc #: 44 Filed: 08/14/19 1 of 6. PageID #: 264




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA                    )   CASE NO. 1:18-CR-00691-002
                                            )
              Plaintiff,                    )
                                            )   JUDGE JOHN R. ADAMS
vs.                                         )
                                            )
KAYLA ELLIS                                 )
                                            )   DEFENDANT’S SENTENCING
              Defendant.                    )   MEMORANDUM
                                            )
                                            )


       NOW COMES the Defendant, Kayla Ellis, by and through undersigned Counsel, and

respectfully requests this Honorable Court consider the attached Memorandum in imposing

judgment and sentence.

                                                Respectfully submitted,



                                                s/Damian A. Billak
                                                DAMIAN A. BILLAK (#0065274)
                                                ATTORNEY FOR DEFENDANT
                                                Creekside Professional Centre
                                                Bldg. F, Suite 100
                                                6715 Tippecanoe Road
                                                Canfield, OH 44406
                                                Phone: 330-702-2000
                                                Fax: 330-702-2970
                                                E-mail: dbillak@billaklaw.com
      Case: 1:18-cr-00691-JRA Doc #: 44 Filed: 08/14/19 2 of 6. PageID #: 265




                                  CERTIFICATE OF SERVICE


       This is to certify that on August 14, 2019, a copy of the foregoing Defendant’s

Sentencing Memorandum was filed with the Court. Notice of this filing will be sent by operation

of the Court’s electronic filing system to all parties indicated on the electronic filing receipt.




                                                       s/Damian A. Billak
                                                       DAMIAN A. BILLAK (#0065274)
                                                       ATTORNEY FOR DEFENDANT




                                                   2
       Case: 1:18-cr-00691-JRA Doc #: 44 Filed: 08/14/19 3 of 6. PageID #: 266



                                       MEMORANDUM

I.     PERSONAL HISTORY

       Kayla Ellis is 25 years old, single, and has two young children. Her children have been

adopted by family members while incarcerated. Considering Ms. Ellis’s father suffered by

alcoholism, she and her two siblings were raised in a fairly stable environment. Her mother was

employed as a nurse and her father as a union roofer. She maintains a close relationship with her

parents and siblings. Ms. Ellis acknowledges a history of substance abuse beginning in her early

teen years, and developed depression and anxiety in 2018 for which she requires medication.

Ms. Ellis’s opiate addiction was the major contributing factor to her criminal activity. She

desires to be free from addiction and be a productive member of society and regain custody of

her children.

II.    STATEMENT OF THE CASE

       Ms. Ellis accepted responsibility for her actions by entering a guilty plea to Counts 1, 2,

3, 4, 5, and 6 of the Indictment. At the time of the offense, Ms. Ellis was in the grips of

addiction which further clouded her judgment and, while not an excuse, contributed greatly to

her unlawful conduct.

III.   LAW AND ARGUMENT

       A.       Current State of Sentencing Law in the Wake of United States v. Booker and
                its Progeny

       Sentencing procedure underwent a fundamental change with the Supreme Court’s

decision in United States v. Booker, 543 U.S. 220 (2005). Whereas the Federal Sentencing

Guidelines previously were virtually mandatory in nature, today they are “effectively advisory”

in all cases. Id. at 245. The net result is that district courts must now impose a sentence that is

“sufficient but not greater than necessary” to achieve the purposes of sentencing set forth in 18



                                                3
       Case: 1:18-cr-00691-JRA Doc #: 44 Filed: 08/14/19 4 of 6. PageID #: 267



U.S.C. §3553(a)(2). See United States v. Foreman, 436 F.3d 638, 644 n.1 (6th Cir. 2006) (“It is

worth noting that a district court’s job is not to impose a ‘reasonable’ sentence. Rather, a district

court’s mandate is to impose a ‘sentence, sufficient, but not greater than necessary, to comply

with the purposes’ of section 3553(a)(2).”)

        The Supreme Court’s directive that district courts are to impose sentences in light of all

of the sentencing criteria set forth in § 3553 was made clear in its recent decision in Gall v.

United States, 128 S. Ct. 586 (2007). In Gall, the Court established the following procedure that

district courts are to follow when imposing sentence:

        [A] district court should begin all sentencing proceedings by correctly calculating
        the applicable Guidelines range. As a matter of administration and to secure
        nationwide consistency, the Guidelines should be the starting point and the initial
        benchmark.      The Guidelines are not the only consideration, however.
        Accordingly, after giving both parties an opportunity to argue for whatever
        sentence they deem appropriate, the district judge should then consider all of the
        § 3553(a) factors to determine whether they support the sentence requested by a
        party. In so doing, he may not presume that the Guidelines range is reasonable.
        He must make an individualized assessment based on the facts presented. If he
        decides that an outside-Guidelines sentence is warranted, he must consider the
        extent of the deviation and ensure that the justification is sufficiently compelling
        to support the degree of the variance. We find it uncontroversial that a major
        departure should be supported by a more significant justification than a minor
        one. After settling on the appropriate sentence, he must adequately explain the
        chosen sentence to allow for meaningful appellate review and to promote the
        perception of fair sentencing.

Id. at 596-597; see also United States v. Gossman, 513 F.3d 592, 596 (6th Cir. 2008) (“Gall

shows that the sentencing process involves an exercise in judgment, not a mathematical

proof...”).

        Importantly, the “sufficient but not greater than necessary” standard of § 3553 test is no

mere guideline. Rather, it sets an independent upper limit on the sentence that may be imposed

by a Court.




                                                 4
      Case: 1:18-cr-00691-JRA Doc #: 44 Filed: 08/14/19 5 of 6. PageID #: 268



       B.        Application of the Statutory Sentencing Criteria

                 1.    §3553(a)(1) – Nature and Circumstances of the Offense and History
                       and Characteristics of the Defendant

       The circumstances under which the offense occurred should never reoccur. Ms. Ellis

recognizes the seriousness of the offense and the impact her actions have on her children and

family. Family members adopted her children because of her substance abuse and the impending

incarceration on the instant case. She desires to participate in a treatment program and lead a

law-abiding life and to be a loving mother to her children.

                 2.    §3553(a)(2)(A) – Reflect the Seriousness of the Offense, Promote

Respect for the Law, and Provide Just Punishment

       This Court is free to exercise the substantial discretion afforded to it under Gall to

fashion an appropriate sentence.

       It is requested the sentence be tailored as to not be greater than necessary in light of Ms.

Warrens’ minor role in this offense.

       It is necessary to incarcerate to promote respect for the law and to provide just

punishment, but it is requested the length of incarceration be tailored as to not be greater than

necessary.

                 3.    §3553(a)(2)(D) – Provide Education, Training, and Care for the
                       Defendant

       Ms. Ellis graduated from Key Stone High School in LaGrange, Ohio in 2012. After

graduation, she has had minimal employment. Ms. Ellis will benefit from further substance

abuse programs, education, employment training, or care that may be obtained during

incarceration.




                                                5
      Case: 1:18-cr-00691-JRA Doc #: 44 Filed: 08/14/19 6 of 6. PageID #: 269



               4.      §3553(a)(4) & (5) – Sentencing Guideline Considerations and Policy
                       Statements

       Ms. Ellis is requesting a reasonable sentence.        It is respectfully requested that this

Honorable Court consider her substance abuse as well as her actions did not involve weapons or

violence. In addition, once Ms. Ellis is released from custody, she will reside with her parents

which will alleviate concerns of future illegal associations and activity.

                       a.      Family Ties and Responsibilities

       U.S.S.G. § 5H1.6 permits the Court to consider Ms. Ellis’s family ties when considering

an appropriate sentence within the applicable guideline range. Further separating Ms. Ellis from

her children and family for an extended period will be devastating for all.

IV.    CONCLUSION

      Ms. Ellis is deeply remorseful, ashamed, and embarrassed by her conduct. She poses little

risk of future criminal behavior if she receives counseling for substance abuse and participates in

self-improvement programs.

       It is respectfully requested that this Honorable Court consider a sentence not greater than

necessary coupled with any other conditions determined appropriate following release.


                                                      Respectfully submitted,


                                                      s/Damian A. Billak
                                                      DAMIAN A. BILLAK (#0065274)
                                                      ATTORNEY FOR DEFENDANT
                                                      Creekside Professional Centre
                                                      Bldg. F, Suite 100
                                                      6715 Tippecanoe Road
                                                      Canfield, OH 44406
                                                      Phone: 330-702-2000
                                                      Fax: 330-702-2970
                                                      E-mail: dbillak@billaklaw.com




                                                  6
